Title: To George Washington from Thomas Peter, 17 August 1798
From: Peter, Thomas
To: Washington, George



Dear Sir
George Town 17th Augt 1798

Your Letter of the 12th was handed to me by Doctor Thornton Tuesday last, enclosing a Receipt for a Tobacco Note, Bank Note of 100$ and a Tobacco Note Nett weight Seven Hundred & Sixty three pounds—I should have acknowledged a Receipt of the Above Sooner, but was in daily expectation of getting some Transfer Tobacco to make your light Hhd heavier, & that I might return the Balance of your Money—I have not yet got the Tobacco, am promised it at what the Hhd sells at, but expect to get it on better terms, the 28th of this Month is as soon as I could have done any thing with the Note you sent me, it being a Post Note Drawn the 28th of June and payable in Sixty days, when the Credit Expires I will forward you a Statement of the Expences, Balance of the 100$ &ca.
I observe you wish to know on what principle a Land Lord is to pay for Picking Tenants Tobacco, I know of none, but it is not uncommon for my Father to pay this Charge, Debit the Tenant with the Money & Give him Credit for the Tobacco—I waited on Colonel Deakins & mentioned this subject to him, his answer was, he would Write to Mr Veitch, inclose your Receipt & direct him to charge McDavitt with Eighteen & nine pence, for Picking & Reprising, & give him Credit for a Hhd Tobacco weighing Nett 763 pounds—Mrs Law & Eliza are well, we saw them yesterday, Patty & the Children are as usual, they Join in Love to Mrs Washington, Yourself, Nelly & Washington and I am Dear sir your affectionate

Thomas Peter



P.S. Please direct your Letters to George Town, it being more convenient for me to get them from thence. T.P.

